internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc fip plr-109535-00 date date legend master funds feeder funds ‘ plr-109535-00 advisors state a state b state c dear this responds to your request for rulings dated date submitted by your authorized representative on behalf of the master funds and the feeder funds collectively the funds the rulings requested are as follows each feeder fund will be deemed to own a proportionate share of each asset of the master fund in which it holds an interest and will be deemed to be entitled to the income of that master fund attributable to its interest for purposes of determining whether it satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 of the internal_revenue_code_of_1986 no master fund will be a publicly_traded_partnership taxed as a corporation under sec_7704 no gain_or_loss will be recognized by a master fund or a feeder fund upon a contribution of property to a master fund by a feeder fund solely in exchange for shares of beneficial_interest in a master fund and a master fund’s assumption_of_liabilities if any each feeder fund’s basis in the shares of beneficial_interest received in a master fund will equal the basis of the assets transferred in exchange therefor reduced by the sum of the feeder fund’s liabilities assumed by the master fund or liabilities to which the assets transferred were subject each feeder fund’s holding_period in shares of beneficial_interest received in a master fund will include the period during which the property exchanged was held by the feeder fund provided that the property constitutes a capital_asset as defined in sec_1221 or property described in sec_1231 on the date of the exchange plr-109535-00 each master fund’s basis in the assets received from a feeder fund will equal the basis of the property in the hands of the feeder fund before the exchange each master fund’s holding_period in the assets received from a feeder fund will include the period during which the feeder fund held the assets the method to be employed by each master fund for making forward and reverse sec_704 allocations among the feeder funds including aggregating qualified_financial_assets is a reasonable method within the meaning of sec_1_704-3 and sec_1_704-3 of the income_tax regulations and is permitted by the commissioner under sec_1 e iii facts the master funds are business trusts established in accordance with the laws of state a they are registered with the securities_and_exchange_commission sec as open-end management companies under the investment_company act of u s c 80a-1 et seq the act the feeder funds are organized as corporations under the laws of either state b or state c they are registered with the sec as open-end investment companies under the act they have qualified for and have elected or intend to qualify and to elect status as regulated_investment_companies rics under part i of subchapter_m and intend to continue to so qualify advisors are the principal investment advisors of the master funds the feeder funds are not charged an investment advisory fee each master fund serves as an investment vehicle for feeder funds having identical investment objectives each feeder fund will contribute all its assets which consist of either solely cash or a diversified portfolio of stocks securities and cash to the master fund that shares its investment objectives in exchange for a general_partnership interest therein the assets of each feeder fund will be managed at the level of its corresponding master fund the funds represent as follows each feeder fund will contribute a portfolio of assets that meets the diversification requirements of sec_368 to a master fund in exchange for an interest therein the master fund will require that any future feeder fund contribute solely cash and or a portfolio of assets that meets the plr-109535-00 diversification requirements of sec_368 and sec_1_351-1 there is no plan or intention for any feeder fund or any future feeder fund to transfer assets other than cash and or a diversified portfolio of stocks and securities to a master fund for this purpose government securities are not included within the meaning of securities under sec_368 but are included within the meaning of total assets in sec_368 a portfolio of stocks and securities is diversified for purposes of these representations if it satisfies the and tests of sec_368 applying the relevant provisions of sec_368 except that in applying sec_368 government securities are included in determining total assets unless they are acquired to meet the requirements of sec_368 the adjusted_basis and the fair_market_value of the assets of the feeder funds to be exchanged for interests in a master fund will in each instance equal or exceed the sum of the liabilities to be assumed by the master fund if any plus any liabilities to which the transferred assets are subject the feeder funds will receive shares of beneficial_interest in their corresponding master funds approximately equal to the fair_market_value of the assets transferred to the master fund each master fund is organized in a manner so as to enable its classification as a partnership and not to enable investors which are rics to make distributions that would be prohibited by revrul_89_81 1989_1_cb_266 had they invested directly in the securities held by the master fund for purposes of determining its required_distribution under sec_4982 each feeder fund will account for its share of items of income gain loss and deduction of the master fund in which it holds an interest as they are taken into account by that master fund other than certain enumerated holdings disclosed to the internal_revenue_service the funds are not aware of any holdings by the funds that are members of a controlled_group_of_corporations within the meaning of sec_368 law and analysis ruling_request each feeder fund will be deemed to own a proportionate share of each asset of the master fund in which it holds an interest and will be deemed to be entitled to the income of that master fund attributable to its interest plr-109535-00 for purposes of determining whether it satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 of the internal_revenue_code_of_1986 sec_851 provides that certain requirements must be satisfied in order for a domestic_corporation to be taxed as a ric and thereby to be exempt from the corporate level tax on most income sec_851 provides that to qualify as a ric at least percent of a corporation’s gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 gains from the sale_or_other_disposition of stocks securities foreign_currencies or other income derived with respect to its business of investing in such stocks securities or currencies sec_851 requires that in order to qualify as a ric at the close of each quarter of the taxable_year at least percent of the value of a corporation’s total assets must be represented by cash and cash items including receivables government securities securities of other rics and other_securities generally limited in respect of any one issuer to an amount not greater in value than percent of the value of the total assets of the corporation and to not more than percent of the outstanding_voting_securities_of_such_issuer sec_851 provides that in order to qualify as a ric not more than percent of the corporation’s total assets may be invested in the securities other than government securities and the securities of other rics of any one issuer or of two or more issuers that the corporation controls and which are determined under regulations to be engaged in the same or similar trades_or_businesses or related trades_or_businesses sec_852 provides that a ric at least of the value as defined in sec_851 of whose total assets at the close of each calendar_quarter consists of obligations described in sec_103 is eligible to pay exempt-interest dividends which are treated by the ric’s shareholders as interest excludable from gross_income pursuant to sec_103 sec_853 provides that a ric more than percent of the value as defined in sec_851 of whose total assets at the close of the taxable_year consists of stock_or_securities in foreign_corporations and which meets the requirements of sec_852 for the taxable_year may elect to treat its shareholders as if they had paid certain foreign taxes incurred by the ric for purposes of determining a shareholder’s foreign_tax_credit under sec_901 sec_854 provides that a dividend other than a capital_gain dividend received from a ric qualifies for the dividends received deduction under sec_243 plr-109535-00 to the extent so designated by the ric provided that the ric meets the requirements of sec_852 for the taxable_year during which it paid the dividend sec_854 provides that the aggregate amount that may be designated as dividends under sec_854 shall not exceed the aggregate_dividends_received by the ric for the taxable_year sec_854 provides that the term aggregate_dividends_received includes only dividends received from domestic corporations sec_854 provides in part that for purposes of determining an amount to be treated as a dividend eligible for the dividends received deduction under sec_243 a payment to a ric shall not be treated as a dividend unless had it not been a ric it would have been allowed a dividends received deduction under sec_243 with respect to the payment sec_702 provides with respect to a partnership that the character of items stated in sec_702 that are included in a partner’s distributive_share shall be determined as if such items were realized directly from the source from which they were realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 provides that where it is necessary to determine the amount or character of the gross_income of a partner such amount shall include that partner’s distributive_share of the gross_income of the partnership section n l of the technical_and_miscellaneous_revenue_act_of_1988 added a sentence to the flush language of sec_851 that states that income derived from a partnership or trust shall be treated as satisfying the percent requirement of sec_851 only to the extent that such income is attributable to items of income of the partnership or trust which would be described in sec_851 if earned directly by the ric the legislative_history of that sentence indicates that it was intended to clarify the general_rule used to characterize items of income gain loss deduction or credit includable in a partner’s distributive_share as applied to rics that are partners it therefore explains the relationship of sec_702 to the percent test under sec_851 see s rep no 100th cong 2d sess under subchapter_k a partnership is considered to be either an aggregate of its members or a separate_entity under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations under the entity approach the partnership is treated as a separate_entity in which partners have no direct interest in partnership assets and operations see s rep no 83d cong 2d sess h_r rep no 83d cong 2d sess plr-109535-00 in order for each feeder fund to qualify as a ric under the diversification tests of sec_851 the aggregate approach will have to be applied to each feeder fund’s partnership_interest in a master fund as an aggregate each feeder fund will be entitled to take into account its share of the individual items of income and assets of the master fund revrul_75_62 1975_1_cb_188 concerns a life_insurance_company that contributed cash to a partnership in exchange for a percent interest in the partnership the partnership held real_estate as its principal asset for the taxable_year in question sec_805 required life_insurance_companies to value their assets each taxable_year for this purpose sec_805 required that shares of stock and real_estate be valued at their fair market values and that other assets be valued at their adjusted bases the issue presented in the ruling is whether for purposes of sec_805 the life_insurance company’s interest in the partnership is considered to be an investment in the real_estate held by the partnership an aggregate approach or an investment in other_property an entity approach revrul_75_62 holds that the partnership_interest held by the life_insurance_company must be accounted for as other_property for purposes of sec_805 the ruling cites sec_705 and sec_741 both of which generally treat an interest in a partnership as an interest in an entity as evidence of an intent in subchapter_k to take the entity approach in questions concerning the nature of an interest in a partnership the ruling states that the legislative_history of sec_805 does not indicate that application of the entity approach to the facts of the ruling is inappropriate and that there is no compelling reason to take the aggregate approach the flush language of sec_851 and its legislative_history indicate that here unlike the situation described in revrul_75_62 congress intended that an aggregate approach be taken in determining the nature of the partnership interests held by the holders the flush language of sec_851 mandates an aggregate approach in applying the percent gross_income_test of sec_851 to rics that hold partnership interests it would be anomalous to suggest that congress intended that a ric’s interest in a partnership be viewed as a direct investment in the partnership’s assets for purposes of the sec_851 test but not be viewed as a direct investment in those assets for purposes of the test set out in sec_851 the tax treatment accorded real_estate_investment_trusts reits lends further support to applying the aggregate approach to the present case reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d sess like rics reits are subject_to restrictions on the type of assets they can hold if they want to retain the benefits accorded them under subchapter_m and are subject_to certain gross_income source tests reits and rics also have similar distribution and holding_period requirements plr-109535-00 sec_1_856-3 provides that in the case of a real_estate_investment_trust which is a partner in a partnership as defined in sec_7701 and the regulations thereunder the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership’s assets shall be determined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 thus for example if the trust owns a 30-percent capital interest in a partnership which owns a piece of rental property the trust will be treated as owning percent of such property and as being entitled to percent of the rent derived from the property by the partnership similarly if the partnership holds any property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the trust will be treated as holding its proportionate share of such property primarily for such purpose also for example where a partnership sells real_property or a_trust sells its interest in a partnership which owns real_property any gross_income realized from such sale to the extent that it is attributable to the real_property shall be deemed gross_income from the sale or disposition of real_property held for either the period that the partnership has held the real_property or the period that the trust was a member of the partnership whichever is the shorter thus the regulation adopts the aggregate look-through approach in determining how a reit should account for its partnership interests for purposes of all of the income and asset qualification tests under sec_856 the legislative purpose underlying the creation of both rics and reits was to provide small investors a means of pooling their resources to invest in a particular type of assets without the imposition of corporate_income_tax the qualification tests are similar for each therefore although the ric regulations do not specifically address the issue herein it is appropriate to adopt an approach for rics that parallels that set forth for reits based on the information and representations submitted we rule that each feeder fund assuming it qualifies as a ric and is a partner in a master fund will be deemed to own a proportionate share of the assets of the master fund and will be deemed to be entitled to the income of the master fund attributable to that share for purposes of determining whether each feeder fund satisfies the requirements of sec_851 sec_851 sec_853 and sec_854 and sec_1_1092_b_-2t for purposes of plr-109535-00 these sections the interests of each feeder fund in a master fund shall be determined in accordance with the feeder fund’s capital interest in that master fund ruling_request no master fund will be a publicly_traded_partnership taxed as a corporation under sec_7704 although the master funds are investment trusts the declarations of trust provide a power to vary the investment of the holders which classifies the trusts as business entities under sec_301_7701-4 of the procedure and administration regulations accordingly each trust will be classified as a partnership for federal tax purposes under sec_301_7701-3 of these regulations beneficial interests in the master funds are issued solely in private_placement transactions that do not involve any public offering within the meaning of sec_4 of the securities act of as amended act the master funds will not register their shares under the act because their shares may be issued solely in private_placement transactions that do not involve any public offering within the meaning of sec_4 of the act investments in the master funds may only be made by an entity registered under the act which would be considered a publicly_offered_regulated_investment_company as defined in sec_67 and sec_1_67-2t except as required by sec_704 and sec_1_704-1 each partner will be allocated a pro_rata share of partnership income gain loss deduction and credit in accordance with the regulations under sec_704 each partner’s initial capital_account balance will be the amount of money and the fair_market_value of the property contributed by the partner under sec_1_704-1 each master fund will revalue its investments to fair_market_value as of the close of each day each master fund will adjust its partners’ individual capital accounts to reflect the partner’s share of the net change in the value of master fund assets from the close of the prior day to the close of the current day each master fund qualifies as a securities_partnership under sec_1_704-3 no contributions to a master fund nor revaluations and corresponding allocations of tax items by a master fund were made or will be made with a view to shifting the tax consequences of built-in_gain or loss among its partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability sec_7704 provides that a publicly_traded_partnership is treated as a corporation sec_7704 and sec_1_7704-1 provide that for purposes of sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or readily_tradable on a secondary market or the substantial equivalent thereof plr-109535-00 sec_1_7704-1 provides that interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market sec_1_7704-1 provides that interests in a partnership are not readily_tradable on a secondary market or the substantial equivalent thereof for purposes of sec_7704 if i all interests in the partnership were issued in a transaction or transactions that was not required to be registered under the act and ii the partnership does not have more than partners at any time during the taxable_year sec_1_7704-1 provides that for purposes of sec_1_7704-1 a person owning an interest in a partnership grantor_trust or s_corporation flow-through_entity that owns directly or through other flow-through entities an interest in the partnership is treated as a partner in the partnership only if i substantially_all of the value of the beneficial owner’s interest in the flow-through_entity is attributable to the flow-through entity’s interest direct or indirect in the partnership and ii a principal purpose of the use of the tiered arrangement is to permit the partnership to satisfy the 100-partner limitation of sec_1_7704-1 the master funds have represented that the number of partners in each master fund will be limited to or fewer calculated pursuant to sec_1_7704-1 no interest in a master fund has been or will be issued in a transaction or transactions required to be registered under the act accordingly we rule that master funds will not be publicly_traded_partnerships within the meaning of sec_7704 ruling_request no gain_or_loss will be recognized by a master fund or a feeder fund upon a contribution of property to a master fund by a feeder fund solely in exchange for shares of beneficial_interest in a master fund and a master fund’s assumption_of_liabilities if any sec_721 provides that no gain_or_loss is recognized to a partnership or any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides however that sec_721 does not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated plr-109535-00 sec_351 states that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_351 does not apply to a transfer of property to an investment_company sec_351 sec_1_351-1 states that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors’ interests and ii the transferee is a ric real_estate_investment_trust reit or a corporation more than percent of the value of whose assets excluding cash and non-convertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1002 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the act amends sec_351 for transfers after date in taxable years ending after such date subject_to certain transitional relief provisions sec_1002 of the act is intended to expand the types of assets considered in determining whether a transfer is to a transferee described in sec_1_351-1 of the regulations to include certain assets in addition to readily marketable stocks or securities and interests in rics and reits however the act is not intended to alter the requirement of sec_1_351-1 that a transfer of property will be considered to be a transfer to an investment_company under sec_351 only if the transfer results directly or indirectly in diversification of the transferors’ interests see s rep 105th cong 1st sess h_r rep 105th cong 1st sess h_r rep 105th cong 1st sess sec_1_351-1 provides that a transfer ordinarily results in diversification of the transferors’ interests if two or more persons transfer nonidentical assets to a corporation in the exchange it further provides that if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan which contemplates a subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification sec_1_351-1 provides that i a transfer of stocks and securities will not be treated as resulting in a diversification of the transferors’ interests if each transferor transfers a diversified portfolio of stocks and securities and ii a portfolio of stocks and securities is considered to be diversified if it satisfies the and 50-percent tests of sec_368 applying the relevant provisions of sec_368 except that government securities are included in total assets for purposes of the denominator of the and 50-percent tests unless acquired to meet the and percent tests but are not treated as securities of an issuer for purposes of the numerator of the and 50-percent tests plr-109535-00 a corporation is diversified within the meaning of sec_368 if not more than percent of the value of its total assets is invested in the stock and securities of any one issuer and not more than percent of the value of its total assets is invested in the stock and securities of or fewer issuers after applying the law to the facts submitted and representations made we rule that the transfers by the feeder funds to the master funds are not transfers of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the master funds were incorporated provided that these are the only transfers to the master funds except for transfers solely of cash and or a diversified portfolio of stocks and securities within the meaning of sec_1_351-1 contributions solely of cash and or a diversified portfolio of stocks and securities within the meaning of sec_1_351-1 to the master funds by future new feeder funds will not cause any of the transfers described above to be treated as a transfer of property to a partnership ie a master fund that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated ruling_request each feeder fund’s basis in the shares of beneficial_interest received in a master fund will equal the basis of the assets transferred in exchange therefor reduced by the sum of the feeder fund’s liabilities assumed by the master fund or liabilities to which the assets transferred were subject sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner each feeder fund’s basis in its interest in master fund received in the transaction will equal the basis of the assets exchanged by the feeder fund for that interest reduced by the sum of the fund’s liabilities assumed by trust to which the assets transferred were taken subject ruling_request each feeder fund’s holding_period in shares of beneficial_interest received in a master fund will include the period during which the property exchanged was held by the feeder fund provided that the property constitutes a capital_asset as defined in sec_1221 or property described in sec_1231 on the date of the exchange sec_1223 provides that where property received in an exchange acquires the same basis in whole or in part as the property surrendered in the exchange the holding_period of the property received includes the holding_period of the property plr-109535-00 surrendered to the extent such surrendered property was a capital_asset as defined in sec_1221 or property described in sec_1231 each feeder fund’s holding_period in its interest in master fund received in the transaction will include the period during which the property exchanged was held by the fund provided that such property was a capital_asset or property described in sec_1221 or sec_1231 on the date of the exchange ruling_request each master fund’s basis in the assets received from a feeder fund will equal the basis of the property in the hands of the feeder fund before the exchange sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time each master fund’s basis in the assets received from a feeder fund will equal the basis of such property in the hands of the fund before the exchange ruling_request each master fund’s holding_period in the assets received from a feeder fund will include the period during which the feeder fund held the assets sec_1_723-1 of the regulations provides that because property contributed to a partnership has the same basis in the hands of the partnership as it had in the hands of the contributing_partner the holding_period of such property for the partnership includes the period during which it was held by the partner see sec_1223 each master fund’s holding_period in assets received from a feeder fund will in each instance include the period during which the feeder fund held such property ruling_request the method to be employed by each master fund for making forward and reverse sec_704 allocations among the feeder funds including aggregating qualified_financial_assets is a reasonable method within the meaning of sec_1_704-3 and sec_1_704-3 of the income_tax regulations and is permitted by the commissioner under sec_1_704-3 sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution plr-109535-00 sec_1_704-3 states that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deductions with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of the contribution this allocation must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property under sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and c sec_1_704-3 indicates that sec_704 generally applies on a property-by-property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purposes of sec_704 once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners’ relative book capital accounts except for reasonable special allocations to a partner who provides management services or investment advisory services to the partnership under sec_1_704-3 a partnership is a management company if it is registered as a management company under the act sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded property for purposes of the straddle rules for a management company qualified_financial_assets also include the following even if not actively_traded shares of stock in a corporation notes bonds debentures or other evidences of indebtedness interest rate currency or equity notional_principal_contracts evidences of an interest in or derivative financial instruments in any security currency plr-109535-00 or commodity including any option forward or futures_contract or short position or any similar financial_instrument sec_1_704-3 and e v describe two approaches to making aggregate reverse sec_704 allocations that are generally reasonable -- the partial netting approach and the full netting approach however sec_1_704-3 provides that other approaches may be reasonable in appropriate circumstances sec_1_704-3 the full netting approach provides that to use the full netting approach the partnership must establish appropriate accounts for each partner for the purpose of taking into account each partner’s share of the tax gains and losses under the full netting approach on the date of each capital_account restatement the partnership a nets its book gains and book losses from qualified_financial_assets since the last capital_account restatement and allocates the net amount to its partners b nets tax gains and tax losses from qualified_financial_assets since the last capital_account restatement and c allocates the net tax gain or net tax loss to the partners in a manner that reduces the book-tax disparities of the individual partners sec_1_704-3 provides that an allocation method or combination of methods is not reasonable if the contribution of property or event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property are made with a view to shifting the tax consequence of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability furthermore sec_1_704-3 provides that the character and other tax_attributes of gain_or_loss allocated to the partners under an aggregate approach must a preserve the tax_attributes of each item of gain_or_loss realized by the partnership b be determined under an approach that is consistently applied and c not be determined with a view to reducing substantially the present_value of the partners' aggregate tax_liability the master funds represent that its allocations have complied and will comply with sec_1_704-3 each master fund has elected to use the aggregate method for making reverse sec_704 allocations described in sec_1_704-3 the master funds and feeder funds also have requested permission to aggregate built-in gains and losses from qualified_financial_assets later contributed to a master fund by a partner with built-in gains and losses from revaluations of qualified_financial_assets held by that master fund for the purpose of making sec_704 and reverse sec_704 allocations the aggregation rule_of sec_1_704-3 applies only to reverse sec_704 allocations therefore a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately plr-109535-00 the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1 e iii authorizes the commissioner to permit by published guidance or letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in this case the burden to each master fund of making sec_704 allocations separate from reverse sec_704 allocations is represented to be substantial in addition the likelihood that this type of aggregation could be abused by a master fund and its partners if minimal it is represented that each feeder fund will qualify as a publicly_offered_regulated_investment_company as defined in sec_67 and sec_1_67-2t of the regulations a qualified contributor after applying the relevant law to the information and representations submitted we rule that each master fund’s method of making sec_704 allocations including reverse allocations for its partners who invest in that master fund is a reasonable method within the meaning of sec_1_704-3 and is permitted by the commissioner under sec_1_704-3 provided that a contribution or revaluation of the property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability and that each of the partners is a qualified contributor the master funds and feeder funds also have requested permission to use the master fund’s method for making sec_704 allocations including reverse allocations for qualified contributors that become partners in the master funds it is anticipated that qualified contributors may become partners in the master funds in the future these new partners may contribute securities with built-in_gain or loss to the master funds but only securities consistent with each master fund’s investment objective after applying the relevant law to the information and representations submitted we rule that each master fund’s method of making sec_704 allocations including reverse allocations for new partners who invest in that master fund is a reasonable method within the meaning of sec_1_704-3 and is permitted by the commissioner under sec_1_704-3 provided that i a contribution or revaluation of property and the corresponding allocation of tax items with respect to the plr-109535-00 property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partnership in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability ii the partner is registered as an open-end management company under the act and is a qualified contributor and iii to the extent a master fund relies on this ruling with respect to the contribution that master fund will document any such contribution on its tax_return filed subsequent to the contribution except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from any transaction s that are not specifically covered by the above rulings no opinion is expressed concerning whether the feeder funds qualify as rics taxable under subchapter_m part i we express no opinion in ruling three as to whether the transactions described are part of a plan to achieve diversification without recognition of gain under sec_1_351-1 furthermore we express no opinion as to the consequences of other transfers to a master fund either as to whether such other transfers would be transfers to an investment_company or whether such other transfers would when taken together cause those transfers to be considered transfers to an investment_company except for transfers solely of cash and or a diversified portfolio of stocks and securities ruling eight is limited to allocations of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets made under sec_704 sec_704 and sec_1_704-3 specifically no opinion is expressed concerning allocations of items other than items of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets or the aggregation of built-in gains and losses from qualified_financial_assets contributed to a master fund by any partner other than the feeder funds and future new partners that qualify as qualified contributors in addition each master fund must maintain sufficient records to enable it and its partners to comply with sec_704 and sec_737 temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 date however if the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-109535-00 a copy of this letter should be attached to the federal_income_tax return of each master fund and feeder fund for every taxable_year in which it participates in the master-feeder_arrangement described in this letter sincerely yours acting associate chief_counsel financial institutions products by _________________________ william e coppersmith chief branch enclosure copy
